21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Brenda WOMACK, Acting of her own behalf and on behalf of herchildren, Lakessha McCoy and Frelandra Womack, Appellant,v.MALVERN HOUSING AUTHORITY;  Department of Housing and UrbanDevelopment; Appellees.
No. 93-2913.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 12, 1994.Filed:  April 22, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
In October 1989, Brenda Womack filed an administrative complaint with the United States Department of Housing and Urban Development (HUD) against Malvern Housing Authority (MHA) pursuant to the Fair Housing Act, 42 U.S.C. Secs. 3601 et seq., and Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. Sec. 794.  Womack alleged that MHA discriminated against her by refusing to readmit her to a low rent public housing unit because of a handicap, namely, her mental illness.  After investigation, HUD dismissed Womack's complaint on the ground that no reasonable cause existed to believe that discrimination had occurred.


2
Womack did not seek review of HUD's decision under theAdministrative Procedure Act, 5 U.S.C. Secs. 551, et seq. Instead, she commenced this action for compensatory and punitive damages, alleging that MHA and HUD violated the Fair Housing Act and Section 504 of the Rehabilitation Act by denying her an opportunity to rent an apartment because of her mental handicap.  She further alleged that they conspired to slander her by falsely stating she was denied housing because she had been arrested for battery against her stepfather.


3
Both MHA and HUD moved to dismiss.  Treating the motion as one for summary judgment because it considered HUD's administrative file, the district court1 dismissed Womack's complaint, and she appeals.  After careful review of the record, we agree with the district court that Womack's claims are without merit.  Accordingly, we affirm.  See 8th Cir.  Rule 47B.



1
 The HONORABLE H. FRANKLIN WATERS, Chief Judge, United States District Court for the Western District of Arkansas